 AMERICAN SMELTINGAND REFINING COMPANY55I doubt that the reduction of the monetary requirement on goods andservices furnished to $100,000 incaseswhich would .have required$200,000 under the "indirect" utilization test will result in the assertionof jurisdiction in any significant number of cases which would other-wise have been dismissed.Nevertheless, it is a step in the right direc-tion and, if it accomplishes no more than eliminating one of the areasof confusion and complexity under the 1954 standards, it helps to meetan important need.In my dissent in theJonesborocaseI likewise took issue with thebasic changes in the monetary requirements which doubled the outflowminima of the 1950 plan as well as introducing new highly restrictivestandards for multistate enterprises and other restrictions calculatedto reduce the Board's jurisdiction and caseload.Further liberaliza-tion of other restrictions in theJonesboroand other standards isclearly indicated and I hope additional changes in the standards willfollow today's step in order that we may effectuate congressional intentby according the benefits of the Act in as wide anarea aspossible.MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election..American Smelting and Refining Company,Tacoma PlantandOfficeEmployesInternationalUnion,Local23,AFL-CIO.'Case No. 19-CA-1258. January 13,1956DECISION AND ORDEROn October 27, 1955, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate- Report, the exceptions and brief in support thereof, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations1The AFL and CIO having merged, we amend the identification of the Petitioner'saffiliation.115 NLRB No. 14. 56DECISIONS OF NATIONAL- LABOR RELATIONS BOARDBoard hereby orders that the Respondent, American Smelting andRefining Company, Tacoma Plant, Tacoma, Washington, its officers,agents, successors, and assigns, shall :1.Cease and desist from refusing to bargain, collectively with OfficeEmployes International Union, Local 23, AFL-CIO, as the exclusiverepresentative of the employees constituting the bargaining unit de-scribed below, by refusing and failing to furnish to said labor organ-ization, upon request, information, in writing, setting forth the name,classification, and current individual wage rate or salary of eachemployee in the unit.The said unit is defined as follows :All office and laboratory employees employed by AmericanSmelting and Refining Company at its Tacoma, Washington,plant, but excluding Accounting Manager, Accounting Manager'sSecretary, Chief Accountant, Assistant Chief Accountant, ChiefSettlement Clerk, Metallurgical Accountant, Power Plant En-gineer, Chief Engineer, Engineering Department, Storekeeper,Chief Chemist, Chief Draftsman, Superintendent's Secretary,Nurse,Manager's Secretary, Purchasing Agent, Chief Time-keeper, Safety and Welfare Supervisor, Assistant Safety andWelfare Supervisor, Employment Clerk, Secretary to Safety andWelfare Supervisor, and -all supervisors as defined in the LaborManagement Relations Act of 1947 as amended, and all otheremployees of the American Smelting and Refining Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, furnish to Office Employes International Union,Local 23, AFL-CIO, information, in writing, setting forth the name,classification, and current individual wage rate or salary of eachemployee in the appropriate unit described above.(b)Post at its plant in Tacoma, Washington, copies of the noticeattached hereto marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region ofthe Board, shall, after being signed by the Respondent's representative,be posted by the Respondent and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, what steps the Respondent has takento comply therewith.8 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." AMERICAN SMELTING AND REFINING COMPANY57APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notifyour employees that :WE WILL NOT refuse to bargain collectively with Office Em-ployes International Union, Local 23, AFL-CIO, as the exclusiverepresentative of all our employees in the appropriate unit de-scribed below, by failing and refusing to furnish to the said labororganization, upon its request, information, in writing, settingforth the name, classification, and current individual wage rate orsalary of each employee in the said unit.WE WILL furnish to Office Employes International Union, Local23, AFL-CIO, upon request, information, in writing, setting forththe name, classification, and wage rate or salary of each employeein the said unit.The bargaining unit referred to herein is de-scribed as follows :All office and laboratory employees 'employed by AmericanSmelting and Refining Company at its Tacoma, Washington,plant, but excluding Accounting Manager, Accounting Man-ager's Secretary, Chief Accountant, Assistant Chief Account-ant, Chief Settlement Clerk, Metallurgical Accountant, PowerPlant Engineer, Chief Engineer, Engineering Department,Storekeeper, Chief Chemist, Chief Draftsman, Superintendent'sSecretary,Nurse,Manager's Secretary, Purchasing Agent,Chief Timekeeper, Safety and Welfare Supervisor, AssistantSafety and Welfare Supervisor, Employment Clerk, Secretaryto Safety and Welfare Supervisor, and all supervisors as definedin the Labor Management Relations Act of 1947 as amended,and all other employees of the American Smelting and RefiningCompany.AMERICAN SMELTING AND REFINING COMPANY,TACOMA PLANT,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn July 7, 1955, Office Employes International Union, Local 23, AFL (alsodesignated herein as the Union), filed a charge with the National Labor RelationsBoard(also referred to below as the Board) against the Respondent, American 58DECISIONSOF NATIONALLABOR RELATIONS BOARDSmeltingand Refining Company, TacomaPlant.Based uponthe charge, theGeneral Counsel of the Board issued a complaint on September 12, 1955,allegingthat the Respondent had engaged in and wasengagingin unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended (61 Stat.136-163), also described herein as the Act.Copies of the charge and complainthave been duly served upon the Respondent.With respect to the claimed unfair labor practices, the complaint, in substance,alleges that the Union was at all material times the collective-bargaining represents-'tive of an appropriate unit of the Respondent's employees; that on various dates inJune 1955, during the course of collective-bargaining negotiations between the Unionand the Respondent with respect to a contract applicable to the said employees, theUnion requested the Respondent to furnish it with "a list of the names,classificationsand present salaries of the employees in the aforesaid unit"; that on or about June17, 1955, the Respondent refused to comply with the request and has since con-tinued to do so; and that by such refusals, the Respondent has refused to bargaincollectively with the Union and has thereby violated Section 8 (a) (1) and (5) ofthe Act.The Respondent filed an answer which, in material substance, admits that onor about June 7, 1955, the Union requested the information described in the com-plaint, but denies the commission of any unfair labor practices.The answer alsoalleges affirmatively that the Respondent refused to furnish the information becauseitbelieved that the requested data would be circulatedamongemployees in theunit and thereby cause dissension among them; that the request was denied becausetheRespondent believed that the Union did not intend to use the information"in either policing or negotiating the said contract" but was to be used "to harassthe employer"; that the Union and the Respondent entered into a collective-bargaining agreement on July 21, 1955; and that the Union no longer requires therequested data for the purpose of negotiating.Pursuant to notice duly served upon all parties, a hearing was held before me,as duly designated Trial Examiner, on September 27, 1955, at Tacoma, Washington.The General Counsel and the Respondent were represented by counsel and partici-pated in the hearing.All parties were afforded a full opportunity to be heard,examine and cross-examine witnesses, adduce evidence, file briefs and proposedfindings of fact and conclusions of law, and submit oral argument.The Respondenthas filed a brief which has been read and considered. The General Counsel waivedhis right to file a brief.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONThe Respondent is a New Jersey corporationwithitsprincipal office in NewYork, New York,and is engaged in the business of mining,refining, and smeltingnonferrous metals. It operates plants in several States,including one in Tacoma,Washington.The Tacomaestablishment is the only one involved in this proceeding.In the course and conduct of its business at the Tacoma plant,the Respondentannually produces goodsvaluedin excessof $1,000,000,and sells and ships morethan 50 percent of such products to customers located outside of the State ofWashington.The Respondent is, and at all times material to the issues in thisproceeding has been,engaged in interstate commerce within the meaning of theAct.TheBoard has jurisdiction of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory findingsSince sometime in 1948, as the result of a representation election, the Union hasbeen the exclusive bargaining representative of a unit of individuals employed attheRespondent's Tacoma plant.The unit, which consists of approximately 35persons and is appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act, is defined as follows:All office and laboratory employees employed by American Smelting andRefining Company at its Tacoma, Washington, plant, but excluding Accounting AMERICAN SMELTING AND REFINING COMPANY59Manager, Accounting Manager's Secretary, Chief Accountant, Assistant ChiefAccountant, Chief Settlement Clerk, Metallurgical Accountant, Power PlantEngineer, Chief Engineer, Engineering Department, Storekeeper, Chief Chem-ist,Chief Draftsman, Superintendent's Secretary, Nurse, Manager's Secretary,Purchasing Agent, Chief Timekeeper, Safety and Welfare Supervisor, AssistantSafety and Welfare Supervisor, Employment Clerk, Secretary to Safety andWelfare Supervisor, and all supervisors as defined in the Labor ManagementRelations Act of 1947 as amended, and all other employees of the AmericanSmelting and Refining Company.The Union and the Respondent have been parties to a number of successive col-lective-bargaining agreements applicable to the employees in the unit.One suchcontract was scheduled to expire on June 30, 1955.The agreementis not in evi-dence, but the general form that its wage provisions took may be spelled out fromthe record.These provisions were couched in terms of what the record refers toas "salary brackets," respectively applicable to the various classifications of em-ployees in the unit.The evidence indicates that the "brackets" specified the begin-ning andtop salaries, with intermediate rates, applicable to employees holding thegiven classification.Although the contract is not in evidence, it is clear from therecord as a whole that one could not determine from the wage provisions alone theprecise salary paid any given employee, even if one knew his classification.On April 29, 1955, the Union wrote a letter to the Respondent proposing variousmodifications in the agreement then in effect, and its extension, as modified.Thesuggestions for modification included proposals for an increase of $36.25 (apparentlyper month) in "all salary brackets," the upgrading of some classifications, and meritwage increases for two specified employees.Following the letter of April 29, the Union and the Respondent held a series of4 or 5 negotiating meetings pertaining to the proposals.The Respondent was rep-resented in the negotiations by W. G. Rouillard, the manager of the Tacoma plant;and the Union by a committee which included Gastav W. Fischer, the Union's presi-dent, and Calvin Winslow, its secretary-treasurer.On June 7, 1955, during the course of the negotiations, the Union wrote a letterto the Respondent requesting "a list of the names, classifications and present sal-aries" of all the employees in the bargaining unit, and stating that "in order forus to be able to bargain intelligently and to police our contract it is imperative thatwe have this information."Some days later, the Respondent prepared a list of the names of the employeesin the bargainingunit,specifying the classification of each.The requested wageinformation was not included, but the following statement was set forth at the bot-tom of the sheet containing the list: "The salaries of all the above employees arewithin the brackets provided in the contract."Rouillard gave the document to Fischer at a bargainingmeetingheld on June 17,1955.Fischer looked at the list and then returned it to Rouillard with the state-ment that the document did not contain the desired information.Rouillard askedFischer why the Union needed the information and Fischer replied that the Unionrequired it in order to determine "what percentage salary increase" should be re-quested of the Respondent.Rouillard remarked that the Union had made a specificwage proposal in its letter of April 29.At a meeting held shortly thereafter (therecord does not clearly establish the date), Rouillard offered to give Fischer afigure representing the average of the wages paid the employees.As Rouillardexplained it in his testimony, his proposal visualized the addition of the wage ratesof all employees in the unit, and the division of the total by 35, the number ofemployees in the unit, in order to arrive at the average rate.Fischer rejected theoffer.The Union reiterated its request for the salary data in a letter to the Respondent,dated June 21, 1955, and, thereafter,orally at a bargaining meeting held on June24.At that meeting, Rouillard declined to furnish the information, telling theUnion's committee that he had heard that another Tacoma employer (CreditBureau of Tacoma) had furnished the Union with the same type of informationsought of the Respondent; that the Union had then circulated the informationamong the employees of the other employer; and that the distribution of the datato these employees had been the cause of dissension among them.Rouillard as-serted that he did not "want our employees all upset the way I had heard these othershad been."Thereafter, in a letter dated July 5, 1955, addressed to the Union, the Respondentin effect repeated its refusal to furnish the requested salary data.The Respondenthas not furnished the relevant salary information to the Union. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe negotiations culminated in a provisional agreement on July 21, 1955, and theterms agreed upon were subsequently embodied in a written contract dated August17, 1955, and made effective as of July 1, 1955. By its terms, the contract is to re-main in effect until June 30, 1957, but makes provision for the reopening of certainof its features.On that score, the contract provides thatnot lessthan 60 days normore than 75 days prior to July 1, 1956, either party may give the other "writtennotice of its desire to modify this agreement with respect only to the matter of ratesof pay, vacations, holidays and health and welfare."Among its other provisions,the agreement specifies "salary brackets" for each classification and provides for agrievance and arbitration procedure to be followed with respect to "any grievanceor misunderstanding concerning any ruling, practice, or working condition, or anyother grievance between an employee and his superior."The contract does not, in terms, deal with the subject of merit increases.TheUnion's request for these had been discussed during the bargaining meetings, andthe Respondent had taken the position that it had not raised any employee's wageson a merit basis during the year and that "no merit increases were in order thisyear."The upshot of this phase of the negotiations, according to the sense of Win-slow's testimony, was that the request for the merit increases was not granted.B. Concluding findingsThis proceeding presents'two basic issues: (1)Whether the Respondent was justi-fied in its refusals to furnish the wage data; and (2) if not justified, whether thenew contract had the effect of constituting a waiver by the Union of its requests forthe information.As the Court of Appeals for the Fourth Circuithas pointed out, "It is well settledthat it is an unfair labor practice within the meaning of Section 8 (a) (5) of theAct for an employer to refuse a bargaining union a list of the employees representedby it together with the wages paid them, as such information is necessary to theproper discharge of the duties of the bargaining agent"(N. L. R.. B. v. Whitin Ma-chine Works,217 F. 2d 593, cert. denied 349 U. S. 905). Such information is pre-sumptively relevant to collective bargaining involving wage issues.Boston Herald-Traveler Corp. v. N. L. R. B.,223 F. 2d 58 (C. A.1); N. L. R. B. v. Yawman & ErbeManufacturing Co.,187 F. 2d 947 (C. A. 2). The relevancy of the wage data in-volved here need not hinge on a presumption. The Union had not only proposed ageneral wage increase, but was also seeking merit increases for some employees. Itis thus obvious that precise and current information concerning the names, classi-fications, and wages of the employees was relevant to the wage proposals; and thatpossessed of such data, the Union would be in a better position to bargain intelli-gently concerning its proposals than if it were left in the dark with respect to theprecise salaries which it was seeking to increase.The Respondent, however,assertsin its brief that the information was sought "for the sole purpose of harassment of theemployer."This claim is unsupported by the evidence.On the contrary, the recordestablishes the propriety of the Union's request.The Respondent also argues that it has substantially complied with the request forwage data, pointing to the document handed to the Union on June 17, which statesthat the salaries of the "employees [listed] are within the brackets provided in thecontract"; and to Rouillard's offer to furnish the Union with an average wage figure.However, the document leaves one in the dark as to the specific salary paid any givenemployee.Obviously, this is also true of the average figure Rouillard proposed tofurnish.Rouillard appears to have concluded that the offer was sufficient in view ofFischer's statement that the Union required the wage information to enable it tobargain for a "percentage salary increase."What this assumption overlooks is thatthe information sought was also pertinent to the Union's proposals for meritincreasesfor two specific employees, and that the Union had also informed the Respondent:that the organization required the data not only to assist it at the bargaining table butto enable it "to police the contract." It is well settled that a bargaining agent is"entitled to information which would enable it to properly and understandingly per-form its duties as such in the general course of bargaining and . . . such informationshould not necessarily be limited to that which would be pertinent to a particularexisting-controversy"(N. L. R. B. v. Whitin Machine Works, supra;see, also, theBoston Herald-TravelerandYawman & Erbecases, cited earlier); and that wagedata appropriate for disclosure "includes all, information . . . which appears rea-sonably necessary for the `policing of the administration of any contract"'(N. L. R. B. v. The Item Company,220 F. 2d 956 (C. A. 5)). The Respondent'sposition suggests a rigid conception of the bargaining process to which the Unionwas not obliged to conform. Some language the Board has used in a comparablesituation illustrates the point."Even where individual wage rates do not bear di- AMERICAN SMELTING AND REFINING COMPANY61rectly on the contractissues,"the Board stated, "the information may well serve asa guide or suggest some field of compromise or other adjustment; for example, theUnion might decide to withdraw its request for an increase in the minimum wagescale and propose instead the raising of wages for specific groups of employees"(Boston Herald-Traveler Corporation,110 NLRB 2097, enfd. 223 F. 2d 58 (C. A,1) ).The nub of thematter isthat the salary information offered or furnished fellfar short of compliance with the Union's request for the "present salaries" of theindividual employees.The Respondent also advances the claim that it was justified in rejecting therequest.for salary data because it owed a duty to employees who arenot membersof the Union not to publicize their salaries; and because it believed that the Unionwould circulate the information among the employees in the unit, and that suchdissemination would cause dissension among them.The contentionreminds oneofMr. Justice Frankfurter's recent observation: "The underlying purpose of thisstatute is industrial peace.To allow employers to rely on employees' rights inrefusing to bargain with the formally designated union is not conducive to thatend, it is inimical to it"(Ray Brooks v. N. L. R. B.,348 U. S. 96, 103).The Boardhas had occasion to examine and rejecta claimsimilar to the one offered by theRespondent.Boston Herald-Traveler Corporation,110 NLRB 2097, 2099, enfd.223 F. 2d 58 (C. A. 1).1Although the Board's conclusion is applicable here, somefurther examination of the claim of justification is not inappropriate.What theRespondent's contention implies is that one may disregard his obligations under theAct because of fear of inconvenience or discomfort that might result from com-pliance.This is obviously untenable doctrine.One can think of a number ofsituations where an employer is required to comply with the Act, notwithstandingany assumption that his observance of the law may cause discord among his em-ployees.Perhaps the most familiar one is that involving the duty of an employerto bargain with a duly constituted representative of his employees, irrespective ofany contrary wishes of a minority in the bargaining unit.Another example whichcomes to mind is the duty of an employer to refrain from discriminatorily dischargingan employee upon an unlawful demand by a union, notwithstanding the employer'sfear of a strike or other economic consequences which may follow his failure to heedthe demand.2From what has been said, it is evident there is no merit in the claimthat the refusal to furnish the salary data was justified.3One remaining question is presented, and that is the Respondent's claim that theexecution of the new collective-bargaining agreement had the effect of constituting awaiver of the request for the wage data.The Respondent stresses the Board's recentdecision inHearst Corporation,113NLRB 1067, as support for its contention.But that case is clearly distinguishable.There, the material facts were that theunion proposed, as a term of agreement, during contract negotiations, that theemployer furnish certain information; that the union then expressly abandoned theproposal; that the parties subsequently agreed on a provision, incorporated into theircontract, defining the scope of the information to be furnished; that the employerthereafter complied with agreement; that the union nevertheless subsequently sought,information beyond that to which it was entitled under the terms of the contract;and that the information requested was "almost precisely" the same as that visualizedby that portion of the previous proposal to which the employer had refused toagree and which the union had expressly abandoned.A majority of the Boardi See also NL. R. B. v. The Item Company, supra.2 For example, see N.L. R. B. v. Lloyd A. Fry Roofing Company, et al.,193 F. 2d 324(C.A. 9), and cases cited, holding that "economic duress" affords an employer no legaljustification for a discriminatory discharge.3 The Respondent presented testimony to the effect that the Union had received similarsalary data from Credit Bureau of Tacoma, an employer with whom it has had bargainingrelations ; that the Union had then circulated the information among the employees inthe unit it represented at the Credit Bureau ; that one of the employees (described bya witness as "a hot-tempered lad") was "enraged" over the disclosure of his salary rateto others ; that several other employees of the Credit Bureau had implied some criticismof their employer by intimating to the manager of the Credit Bureau that he had been"a party to the idea" of distributing the information ; and that Rouillard had heard aboutthe dissension from the Respondent's attorney.This evidence was, in the main, adducedwithout objection from the General Counsel.Apart from the fact that the Respondent'sassumption that the disclosure of the salary data to its employees would cause dissensionamong them is speculative, the evidence pertaining to events at the Credit Bureau is imma-terial, for it in no way diminishes the duty of the Respondent to furnish the requestedinformation. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDconcluded that the union had waived its right to the information embodied in itsrequest, holding that the organization had "'clearly and unmistakably' bargainedaway any right it had to receive the information."As the Board pointed out in theHearstcase, it will not infer a waiver of statutorybargaining rights unless there be a "clear and unmistakable showing that the waiveroccurred."Here such a showing is plainly lacking, for there is no evidence thatthe Union bargained away or abandoned its request 4The agreement contains noreference to the information nor to any waiver of the right of the Union to receiveit.The fact that the negotiations culminated in a contract is obviously not enough.In a number of the cases in which the right of a union to salary data has been upheld,the bargaining parties had reached agreement on the terms of a contract, notwith-standing the refusal by the employer to furnish the requested data.On that score,one need only refer to theItemand theBoston Herald-Travelerdecisions, citedearlier.As a matter of'fact the court in theItemcase examined and rejected aclaim of waiver in all material respects similar to the one advanced here.Moreover, the Union requested the information not only in connection with thenegotiations, but to enable it "to police the contract."Thus the very terms of therequest tend to negate a conclusion that the Union abandoned the request by themere act of entering into the contract.As the Board has pointed out in a similarfactual context, "when administering a collective bargaining agreement, the union'sneed for current and authoritative information is no less real than it was beforethe contract was executed" (F.W. Woolworth Company,109 NLRB 196). Thepresumptive relevance of the wage data to the administration of the contract isbeyond cavil,5 if for no other reason than that the agreement expressly gives theUnion the right to reopen its wage provisions during its term and provides forgrievance and arbitration procedures .6 In that connection, seeN. L. R. B. v. TheItem Company, supra.In sum, I find no merit in the claim that the Union waivedits right to the salary data.Viewing the whole record, I find that the Respondent failed and refused, on June17, 1955, and has since failed and refused, to furnish to the Union the informationpertaining to wages requested in the Union's letter of June 7, 1955; and that theRespondent has thereby violated Section 8 (a) (1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1) and (5) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepoliciesof the Act.Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Office Employes International Union, Local 23, AFL, was, on June 17, 1955,is now, and has been at all material times, a labor organization within the meaningof Section 2 (5) of the Act.* The facts inDouglas Silk Products Company, Inc,107 NLRB 450, are also clearlydistinguishable from those presented here.Without reference to the difference in the typeof information sought there and that involved here, it is enough to point out that theBoard made an express finding in theDouglascase that the union had abandoned its re-quest, and that the information requested was not relevant to the issue upon which thebargaining parties ultimately reached an impasse5It seems plain that had the information concerning "present salaries" been furnished,the Union would have' been able, during the term of the new contract, to determine thesalaries paid at least to a substantial number of the employees by the simple process ofadding the amount of the general increase to the "present salaries" reflected in the infor-mation furnished01 do not intend to imply that the absence of the reopening and grievance and arbitra-tion provisions would defeat the right of the Union to the information. R. L. FAUBIAN COMPANY632.The following was, on June 17, 1955,isnow,and has been at all materialtimes, a unit appropriate for the purposes of collective bargaining within the meaningof Section9 (b) of the Act:All officeand laboratory employees employed by American Smelting andRefiningCompany at its Tacoma,Washington,plant,but excludingAccountantManager,AccountingManager's Secretary,Chief Accountant, Assistant ChiefAccountant,Chief SettlementClerk,MetallurgicalAccountant,Power PlantEngineer,(Chief Engineer,Engineering Department,Storekeeper,Chief Chemist,Chief Draftsman,Superintendent's Secretary, Nurse, Manager's Secretary, Pur-chasingAgent, ChiefTimekeeper,Safety and Welfare Supervisor,AssistantSafetyandWelfare Supervisor,EmploymentClerk,Secretary to Safety andWelfare Supervisor, and all supervisors as definedin the LaborManagementRelationsAct of 1947as amended,and all other employees of the AmericanSmelting and Refining Company.3.Office EmployesInternational Union,Local 23, AFL, was,on June 17, 1955,isnow, and has been at all material times, the exclusive representative of theemployees in the aforesaid appropriate unit for the purposes of collective bargain-ing within the meaning of Section9 (a) of the Act.4.By failing and refusing on June 17,1955, andsince that date,as found insection III, above,to bargain collectively with Office Employes International Union,Local 23, AFL, asthe exclusive representative of the Respondent's employees inthe aforesaid appropriate unit,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By interferingwith,restraining,and coercing its said employees in the exerciseof the rights guaranteed to them in Section 7of the Act,as found in section III,above,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.r[Recommendations omitted from publication.]R. L. Faubian Company, PetitionerandInternational Associationof Machinists,District Lodge No.71, A. F. L.and InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, Lodge No.83, AFL.'Case No.17-RM-90.January 13,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'The Unions are referred to hereinafter as IADI andBoilermakers,respectively.As the AFL and CIO merged after the instanthearing we are taking notice thereof andare amending the designations of the Unions115 NLRB No. 12.